Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior arts submitted on May 12, 2022, August 05, 2020 and April 21, 2021 have been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grewe et al. (2015/0003683).
As per claim 1, Grewe et al. disclose an occupancy grid manager which includes an occupancy grid, the occupancy grid which includes a plurality of cells, configurable in a plurality of cell sizes, each cell representing a region of an environment of a vehicle (see at least figure 1a, and paragraph 0006); and one or more processors, configured to determine one or more context factors (see at least paragraphs 0023 and 0057; select a cell size for a cell of the plurality of cells based on the one or more context factors (see at least figures 1a, 2a and 2b); process sensor data provided by one or more sensors (see at least paragraphs 0001 and 0018); and determine a probability that the cell of the plurality of cells is occupied based on the sensor data (see at least the abstract and paragraphs 0001 and 0012-0019).
As per claim 2, Grewe et al. disclose that the one or more processors are further configured to store the probability corresponding to the cell (see at least the abstract, paragraphs 0006, 0011, 0020 and claim 1).
As per claim 4, Grewe et al. disclose that the sensor data comprises at least one of LIDAR sensor data, Radar sensor data or ultrasound sensor data (see at least paragraph 0018).
As per claim 7, Grewe et al. disclose that the occupancy grid is a dynamic occupancy grid (see at least the abstract, paragraphs 0006, 0012-0015).
As per claims 811, Grewe et al. disclose such limitations in at least the abstract, figures 1a, 2a, 2b and paragraphs 0006-0019.
With respect to claims 12 and 14-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grewe et al. as applied to the claims above, and further in view of Daudelin et al. (2021/0056712).
As per claims 3 and 13, Grewe et al disclose the claimed invention as discussed above except for the one or more context factors include any one or more of a velocity of the vehicle, an acceleration of the vehicle or a traffic density in a vicinity of the vehicle.  However, such limitations are taught in at least paragraphs 0019, 0026, 0049, 0050-0052, 0061, 0063, 0064, 0079, 0086, 0087 and 0099 of the Daudelin et al. reference.  It would have been obvious to an ordinary skill in art at the time the invention was made to incorporate the teaching of Daudelin et al. into the system of Grewe et al. in order to select a cell size based on the on or more context factors above. 
As per claim 5, Daudelin et al. disclose that the one or more processors are configured to determine the one or more context factors from measurement data; speedometer data, traffic data, or any combination thereof (see at least paragraphs 0026, 0049, 0079 and 0087).
As per claim 6, Daudelin et al. disclose that wherein the one or more processors are configured to determine the one or more context factors from a user-actuated switch (see at least paragraph 0079).
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Liu et al. (2020/0103523) and Kourous-Harringan et al. (2020/0365029).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
May 20, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661